Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, the examiner agrees with the applicants, none of the prior art of record discloses vibrating the guide fixture such that the preformed solder member drops through the
preform opening of the guide fixture and into the upper opening of the connector pin. (cl. 1, 10,19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								2/17/22